Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/13/2022 and 03/08/2022 are being considered by the examiner.
DETAILED ACTION
This communication is in response to the amended application filed on 02/17/2022.
Claims 1-20 are pending.
Claims 1-2, 5-9, 13-16 and 19-20 are amended. 
Remarks
	Applicant’s arguments (“Remarks”) filed on 02/17/2022 have been considered, however, they are unpersuasive in part and moot in part due to the new reference (Yang – Pub. No. US 2019/0372837 A1) being used in the current rejection. 
	Applicant argues that the prior art Azizi does not teach a device service profile that is based at least in part on the location of the device and the characteristics of use of the device with the 5G network. Remarks at page 12. Examiner respectfully disagrees. Azizi ¶ [1264] teaches manager application determines a service usage profile based on information such as a location of terminal device and “if terminal device 13602 is near a Wi-Fi hotspot”, and therefore such a service usage profile relates to the devices and is therefore a device service profile under the broadest reasonable interpretation of the claim language and in light of Applicant’s specification. Applicant argues that the profile in Azizi relates only to application usage (this is not the case as explained above), however, even if this was the case, these applications are specific to the terminal device utilizing them and therefore the profile is a device usage profile. Examiner furthermore notes that the new secondary art of record (Yang – Pub. No. US 2019/0372837 A1) clearly teaches a device service profile. Yang Fig. 1 & ¶ [0022], profile associated with UE [device profile] identifies the UE and is obtained from the UE; see also ¶¶ [0023]-[0024], resources in a core cloud are provisioned for the UE [partitioning cloud computing resources to create a personal cloud] based on the UE device profile – “profile controller 145 may issue (at 3) a request to provision resources, of core cloud 115, to cSON management device 140, for UE 120. cSON management device 140 may manage and provision resources in core cloud 115 by instantiating and configuring different virtualized network equipment (e.g., CU, SMF, AMF, and/or UPF) on core cloud 115 resources in order to provide different mobility management, session management, access management, radio resource management, control plane and/or user plane functionalities, and/or supplemental services from core cloud 115.   
	Applicant furthermore argues that “Azizi describes network slice configurations based on services, applications, or network traffic (see Azizi para. [1238]), not ‘based on the device service profile and a time-of-day in the location of the device’". Remarks at page 12. Examiner respectfully disagrees. Azizi ¶ [1280] teaches that a network slice is dynamically assigned to a terminal device based on the device usage profile – “As the installed and frequently-used applications at application processor 13712 may change over time, in some aspects manager application 14102 may continually repeat 14202-14206 in order to identify the installed/frequently-used applications and their associated QoS requirements and to determine the service profile key based on the identified QoS requirements. In some aspects, core infrastructure 14006 may then be able to dynamically adapt the network slice assigned to terminal device 13602 over time, which may ensure that terminal device 13602 is configured to utilize a network slice that satisfies the collective QoS requirements of the installed/frequently used applications of application processor 13712.” Furthermore, Azizi ¶¶ [1264] & [1280] teach that the usage profile includes time-of-day information regarding application usage which is utilized to assign a network slice.“
Examiner furthermore notes that the new secondary art of record (Yang – Pub. No. US 2019/0372837 A1) also teaches provisioning resources based on the device service profile. Yang Fig. 1 & ¶ [0022], profile associated with UE [device profile] is obtained from the UE; see also ¶¶ [0023]-[0024], resources in a core cloud are provisioned for the UE [partitioning cloud computing resources to create a personal cloud] based on the UE device profile – “profile controller 145 may issue (at 3) a request to provision resources, of core cloud 115, to cSON management device 140, for UE 120. cSON management device 140 may manage and provision resources in core cloud 115 by instantiating and configuring different virtualized network equipment (e.g., CU, SMF, AMF, and/or UPF) on core cloud 115 resources in order to provide different mobility management, session management, access management, radio resource management, control plane and/or user plane functionalities, and/or supplemental services from core cloud 115.”)
Applicant also argues that “the cited art fails to teach or suggest storing "’the device service profile and the user service profile in a 5G Unified Data Management database,’ as recited in claims 3, 10, and 16. On page 6 of the Office Action, the Examiner equates Azizi's ‘database of user traffic observations’ to the ‘5G Unified Data Management database’; however, the Unified Data Management (UDM) element is a cloud-native element specifically designed for 5G, which manages network user data in a single, centralized element.” Remarks at page 12. Examiner respectfully disagrees. Azizi ¶ [1188] teaches “maintain a database of user traffic observations”, and ¶¶ [1237]-[1238] teach 5G radio access network. UDM is not specific to clouds but instead a function to store data in 5G. Since Azizi teaches databases and utilizing 5G, a UDM is obvious to one of ordinary skill in the art if not inherent o the reference. 
	The remaining arguments are moot due to the new reference (Yang – Pub. No. US 2019/0372837 A1) being used in the current rejection.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Azizi (Pub. No. US 2019/03464492 A1) in view of Murphy (Pub. No. US 2020/0186607 A1) and in view of Yang (Pub. No. US 2019/0372837 A1).

Regarding claim 1, Azizi teaches a method of allocating resources in a cloud computing environment, the method comprising: receiving, by a 5G network (Azizi ¶¶ [1237]-[1238], network slicing in a 5G network is taught here), a registration request from a device associated with a user (Azizi Fig. 73, registration request 7304 is transmitted by the terminal device and is received by the network access node & ¶ [0900], “terminal device 1502 may register with network access node 2002 in 7304 to request that network access node 2002 assume connection continuity services for terminal device 1502); wherein the device associated with the user is a wireless mobile device (Azizi ¶ [0900], terminal device communicates via a radio access network and is therefore a wireless move device; see also ¶¶ [1237]-[1238] regarding 5G); connecting the device to the 5G network (Azizi ¶ [0903], device receives data from the network and is therefore connected to it; see also ¶¶ [1237]-[1238] regarding 5G); collecting, from the device, data related to the device, wherein the data related to the device includes a location of the device (Azizi ¶ [1264], manager application determines a usage profile based on location of terminal device), and characteristics of use of the device with the 5G network (Azizi ¶ [1264], profile is determined based on usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); creating, by a computing device associated with the 5G network, a device service profile of the device based at least in part on the location of the device and the characteristics of use of the device with the 5G network (Azizi ¶ [1264], manager application determines a usage profile based on device location and usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); and dynamically partitioning computing resources within the computing environment (Azizi ¶ [0303], “The network access node may interface with an underlying communication network (e.g., a core network) that may provide a terminal device with data including voice, multimedia (e.g., audio/video/image), internet and/or other web-browsing data, etc., or provide access to other applications and services, e.g., using cloud technologies.”; see also Fig. 72, cloud services 7204 and ¶ [0887]) for the device based on the device service profile (Azizi ¶ [1280], a network slice is dynamically assigned to a terminal device based on the usage profile), and a time-of-day in the location of the device (Azizi ¶¶ [1264] & [1280], usage profile is determined based on what times a particular application is used and a network slice is dynamically assigned to a terminal device based on the usage profile – therefore the resources are dynamically partitioned based on a time-of-day), to thereby provide on-demand access to content or services in the cloud computing environment to the device over the 5G network (Azizi ¶ [1280], a network slice is dynamically assigned to a terminal device based on the usage profile; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G).
Although Azizi teaches a user device collecting data related to the user device, Azizi does not teach this collection and profile creation being done by another device such as a base station. Azizi furthermore does not explicitly teach the underlined elements of this limitation: dynamically partitioning cloud computing resources within the cloud computing environment to create a personal cloud on a per device basis for the device based on the device service profile and a time-of-day in the location of the device to thereby provide on-demand access to content or services in the personal cloud of the cloud computing environment to the device over the 5G network. See the paragraph preceding this one for an explanation of how Azizi teaches the various elements not underlined above.
However, in analogous art of utilizing 5G networks (Murphy ¶¶ [0005]-[0006]), Murphy teaches offloading user device functions to a base station (Murphy ¶ [0200], the base station can offload computational resource from the user devices to reduce power usage at the user devices, furthermore, Murphy teaches that the base station can act as a centralized storage device).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Azizi and Murphy to teach offloading functions of the user device to a base station to “reduce power usage at the user devices”. Murphy ¶ [0200].
Murphy does not explicitly teach partitioning cloud computing resources to create a personal cloud.
However, Yang teaches dynamically partitioning cloud computing resources within the cloud computing environment to create a personal cloud on a per device basis for the device based on the device service profile (Yang Fig. 1 & ¶ [0022], profile associated with UE [device profile] is obtained from the UE; see also ¶¶ [0023]-[0024], resources in a core cloud are provisioned for the UE [partitioning cloud computing resources to create a personal cloud] based on the UE device profile – “profile controller 145 may issue (at 3) a request to provision resources, of core cloud 115, to cSON management device 140, for UE 120. cSON management device 140 may manage and provision resources in core cloud 115 by instantiating and configuring different virtualized network equipment (e.g., CU, SMF, AMF, and/or UPF) on core cloud 115 resources in order to provide different mobility management, session management, access management, radio resource management, control plane and/or user plane functionalities, and/or supplemental services from core cloud 115.”) to thereby provide on-demand access to content or services in the personal cloud of the cloud computing environment to the device over the 5G network (See Yang Fig. 7 and ¶ [0076] regarding arrangement of core cloud in a 5G network).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Azizi, Murphy and Yang to teach dynamically partitioning cloud resources based on a time of day to “provide distributed resource management for localizing and/or centralizing different functionalities and services that are provided by a wireless network. The distributed resource management may be used to provide differentiated services in the wireless network in order to satisfy different access/service requirements associated with different user equipment (“UEs”) or different services requested by the UEs.” Yang ¶ [0012]. See also Yang  ¶ [0013], “The distributed resource management may include managing and provisioning resources that are located in a core cloud of the wireless network”. Furthermore, this is merely combining prior art elements (provisioning resources in 5G according to profiles) according to known methods (utilizing cloud technology) to yield predictable results (providing/provisioning cloud resources in 5G according to user profiles to enhance flexibility of the system). MPEP 2143(I).

Regarding claim 2, Azizi, Murphy and Yang teach the method of claim 1. Azizi furthermore teaches creating a user service profile of the user based on at least three of: user preferences (Azizi [1264], usage profile is based on user app usage preferences), demographics, service subscription with a 5G network service provider (Azizi ¶ [1265], “if a trigger at terminal device indicates that cost should be improved or optimized (such as a billing for terminal device 13602 approaching a limit or cap or a user indicating a desire to reduce or minimize cost), in some aspects manager application 14102 may utilize a cost optimization target and assign QoS classes to the identified application that improve or optimize cost (potentially at the expense of service)”; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G), payment method, or the location of the device associated with the user (Azizi [1264], usage profile is based on location of the terminal device), wherein dynamically partitioning computing resources within the computing environment for the device is further based on the user service profile (Azizi ¶ [1280], a network slice is dynamically assigned to a terminal device based on the usage profile).
Azizi does not explicitly teach partitioning cloud computing resources to create a personal cloud.
However, Yang teaches partitioning cloud computing resources to create a personal cloud (Yang Fig. 1 & ¶ [0022], profile associated with UE [device profile] is obtained from the UE; see also ¶¶ [0023]-[0024], resources in a core cloud are provisioned for the UE [partitioning cloud computing resources to create a personal cloud] based on the UE profile – “profile controller 145 may issue (at 3) a request to provision resources, of core cloud 115, to cSON management device 140, for UE 120. cSON management device 140 may manage and provision resources in core cloud 115 by instantiating and configuring different virtualized network equipment (e.g., CU, SMF, AMF, and/or UPF) on core cloud 115 resources in order to provide different mobility management, session management, access management, radio resource management, control plane and/or user plane functionalities, and/or supplemental services from core cloud 115”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Azizi, Murphy and Yang to teach dynamically partitioning cloud resources based on a profile to “provide distributed resource management for localizing and/or centralizing different functionalities and services that are provided by a wireless network. The distributed resource management may be used to provide differentiated services in the wireless network in order to satisfy different access/service requirements associated with different user equipment (“UEs”) or different services requested by the UEs.” Yang ¶ [0012]. See also Yang  ¶ [0013], “The distributed resource management may include managing and provisioning resources that are located in a core cloud of the wireless network”. Furthermore, this is merely combining prior art elements (provisioning resources in 5G according to profiles) according to known methods (utilizing cloud technology) to yield predictable results (providing/provisioning cloud resources in 5G according to user profiles to enhance flexibility of the system). MPEP 2143(I).

Regarding claim 3, Azizi, Murphy and Yang teach the method of claim 2. Azizi furthermore teaches storing the device service profile and the user service profile in a 5G Unified Data Management database (Azizi ¶ [1188], “… maintain a database of user traffic observations; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); connecting, by the 5G network, the device with the cloud computing environment (Azizi Fig. 72 & ¶ [0887], terminal device 1502 is connected to cloud service 7204 through the cellular base station 2002 and core network 7202; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); and instantiating a base station associated with the 5G network as a peering point to the cloud computing environment (Azizi Fig. 72 & ¶ [0887], terminal device 1502 is connected to cloud service 7204 through the cellular base station 2002 and core network 7202; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G).

Regarding claim 4 Azizi, Murphy and Yang teach the method of claim 1. Azizi furthermore teaches defining network resource allocation and network performance criteria for the device based on the device service profile and the time-of-day in the location (Azizi ¶¶ [1264] & [1280], usage profile is determined based on what times a particular application is used and a network slice is dynamically assigned to a terminal device based on the usage profile), wherein the network resource allocation comprises bandwidth allocation (Azizi ¶ [1265], “if a trigger at terminal device 13602 indicates that service should be improved or optimized (which may be initiated by a user or by another trigger), in some aspects manager application 14102 may utilize a service optimization target and assign QoS classes to the identified application”; see also ¶ [0290], “Communication channels may also… flexibly adapt bandwidth to communication needs”), and wherein the performance criteria comprises latency requirements and jitter requirements (Azizi ¶ [0843], “Higher priority QoS requirements may also result in higher processing demand, which may require higher processing efficiency in order to meet the low latency and low jitter requirements of high QoS requirements (e.g., higher processing frequency thus yielding a minimized processing time and expedited delivery to a terminal device).).

Regarding claim 5, Azizi, Murphy and Yang teach the method of claim 1. Azizi furthermore teaches wherein the cloud computing resources within the cloud computing environment are partitioned with the cloud computing resources available for the device during a first portion of a twenty-four hour period, wherein the computing resources within the cloud computing environment are partitioned with no cloud computing resources available for the device during a second portion of the twenty-four hour period, wherein the method further comprises: receiving, from the device, a request for access to content or services in the cloud computing environment during the second portion of the twenty-four hour period and re-partitioning the cloud computing resources to provide the on-demand access to the content or services to the device (Azizi ¶¶ [1264] & [1280], usage profile is determined based on what times a particular application is used and a network slice is dynamically assigned to a terminal device based on the usage profile; see also ¶ Azizi ¶ [0303], “The network access node may interface with an underlying communication network (e.g., a core network) that may provide a terminal device with data including voice, multimedia (e.g., audio/video/image), internet and/or other web-browsing data, etc., or provide access to other applications and services, e.g., using cloud technologies.”; see also Fig. 72, cloud services 7204 and ¶ [0887])).
Azizi does not explicitly teach partitioning cloud computing resources to create a personal cloud.
However, Yang teaches partitioning cloud computing resources to create a personal cloud (Yang Fig. 1 & ¶ [0022], profile associated with UE [device profile] is obtained from the UE; see also ¶¶ [0023]-[0024], resources in a core cloud are provisioned for the UE [partitioning cloud computing resources to create a personal cloud] based on the UE profile – “profile controller 145 may issue (at 3) a request to provision resources, of core cloud 115, to cSON management device 140, for UE 120. cSON management device 140 may manage and provision resources in core cloud 115 by instantiating and configuring different virtualized network equipment (e.g., CU, SMF, AMF, and/or UPF) on core cloud 115 resources in order to provide different mobility management, session management, access management, radio resource management, control plane and/or user plane functionalities, and/or supplemental services from core cloud 115”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Azizi, Murphy and Yang to teach dynamically partitioning cloud resources based on a profile to “provide distributed resource management for localizing and/or centralizing different functionalities and services that are provided by a wireless network. The distributed resource management may be used to provide differentiated services in the wireless network in order to satisfy different access/service requirements associated with different user equipment (“UEs”) or different services requested by the UEs.” Yang ¶ [0012]. See also Yang  ¶ [0013], “The distributed resource management may include managing and provisioning resources that are located in a core cloud of the wireless network”. Furthermore, this is merely combining prior art elements (provisioning resources in 5G according to profiles) according to known methods (utilizing cloud technology) to yield predictable results (providing/provisioning cloud resources in 5G according to user profiles to enhance flexibility of the system). MPEP 2143(I).

Regarding claim 6, Azizi, Murphy and Yang teach the method of claim 1. Azizi furthermore teaches analyzing the data collected from the device (Azizi ¶ [1264], manager application determines a usage profile based on device location and usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); identifying an emergency situation based on the analysis (Azizi ¶ [1280], change in a data profile that necessitates a new slice is the identified emergency situation); and re-partitioning the cloud computing resources within the cloud computing environment for the device based on the emergency situation (Azizi ¶ [1280], as the data traffic profiles of dedicated applications 14104-14106 changes over time, in some aspects manager application 14102 may update the service profile key and trigger selection to a new network slice that ideally matches the current data traffic profile).
Azizi does not explicitly teach partitioning cloud computing resources to create a personal cloud.
However, Yang teaches partitioning cloud computing resources to create a personal cloud (Yang Fig. 1 & ¶ [0022], profile associated with UE [device profile] is obtained from the UE; see also ¶¶ [0023]-[0024], resources in a core cloud are provisioned for the UE [partitioning cloud computing resources to create a personal cloud] based on the UE profile – “profile controller 145 may issue (at 3) a request to provision resources, of core cloud 115, to cSON management device 140, for UE 120. cSON management device 140 may manage and provision resources in core cloud 115 by instantiating and configuring different virtualized network equipment (e.g., CU, SMF, AMF, and/or UPF) on core cloud 115 resources in order to provide different mobility management, session management, access management, radio resource management, control plane and/or user plane functionalities, and/or supplemental services from core cloud 115”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Azizi, Murphy and Yang to teach dynamically partitioning cloud resources based on a profile to “provide distributed resource management for localizing and/or centralizing different functionalities and services that are provided by a wireless network. The distributed resource management may be used to provide differentiated services in the wireless network in order to satisfy different access/service requirements associated with different user equipment (“UEs”) or different services requested by the UEs.” Yang ¶ [0012]. See also Yang  ¶ [0013], “The distributed resource management may include managing and provisioning resources that are located in a core cloud of the wireless network”. Furthermore, this is merely combining prior art elements (provisioning resources in 5G according to profiles) according to known methods (utilizing cloud technology) to yield predictable results (providing/provisioning cloud resources in 5G according to user profiles to enhance flexibility of the system). MPEP 2143(I).

Regarding claim 8, Azizi teaches at least one non-transitory, computer-readable medium, storing instructions, which when executed by at least one data processor, performs a method of allocating resources in a cloud computing environment, the method comprising: receiving, by a 5G network (Azizi ¶¶ [1237]-[1238], network slicing in a 5G network is taught here), a registration request from a device associated with a user (Azizi Fig. 73, registration request 7304 is transmitted by the terminal device and is received by the network access node & ¶ [0900], “terminal device 1502 may register with network access node 2002 in 7304 to request that network access node 2002 assume connection continuity services for terminal device 1502); wherein the device associated with the user is a wireless mobile device (Azizi ¶ [0900], terminal device communicates via a radio access network and is therefore a wireless move device; see also ¶¶ [1237]-[1238] regarding 5G); connecting the device to the 5G network (Azizi ¶ [0903], device receives data from the network and is therefore connected to it; see also ¶¶ [1237]-[1238] regarding 5G); collecting, from the device, data related to the device, wherein the data related to the device includes a location of the device (Azizi ¶ [1264], manager application determines a usage profile based on location of terminal device), and characteristics of use of the device with the 5G network (Azizi ¶ [1264], profile is determined based on usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); creating, by a computing device associated with the 5G network, a device service profile of the device based at least in part on the location of the device and the characteristics of use of the device with the 5G network (Azizi ¶ [1264], manager application determines a usage profile based on device location and usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); and dynamically partitioning computing resources within the computing environment (Azizi ¶ [0303], “The network access node may interface with an underlying communication network (e.g., a core network) that may provide a terminal device with data including voice, multimedia (e.g., audio/video/image), internet and/or other web-browsing data, etc., or provide access to other applications and services, e.g., using cloud technologies.”; see also Fig. 72, cloud services 7204 and ¶ [0887]) for the device based on the device service profile (Azizi ¶ [1280], a network slice is dynamically assigned to a terminal device based on the usage profile), and a time-of-day in the location of the device (Azizi ¶¶ [1264] & [1280], usage profile is determined based on what times a particular application is used and a network slice is dynamically assigned to a terminal device based on the usage profile – therefore the resources are dynamically partitioned based on a time-of-day), to thereby provide on-demand access to content or services in the computing environment to the device over the 5G network (Azizi ¶ [1280], a network slice is dynamically assigned to a terminal device based on the usage profile; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G).
Although Azizi teaches a user device collecting data related to the user device, Azizi does not teach this collection and profile creation being done by another device such as a base station. Azizi furthermore does not explicitly teach the underlined elements of this limitation: dynamically partitioning cloud computing resources within the cloud computing environment to create a personal cloud on a per device basis for the device based on the device service profile and a time-of-day in the location of the device to thereby provide on-demand access to content or services in the personal cloud of the cloud computing environment to the device over the 5G network. See the paragraph preceding this one for an explanation of how Azizi teaches the various elements not underlined above.
However, in analogous art of utilizing 5G networks (Murphy ¶¶ [0005]-[0006]), Murphy teaches offloading user device functions to a base station (Murphy ¶ [0200], the base station can offload computational resource from the user devices to reduce power usage at the user devices, furthermore, Murphy teaches that the base station can act as a centralized storage device).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Azizi and Murphy to teach offloading functions of the user device to a base station to “reduce power usage at the user devices”. Murphy ¶ [0200].
Murphy does not explicitly teach partitioning cloud computing resources to create a personal cloud.
However, Yang teaches dynamically partitioning cloud computing resources within the cloud computing environment to create a personal cloud on a per device basis for the device based on the device service profile (Yang Fig. 1 & ¶ [0022], profile associated with UE [device profile] is obtained from the UE; see also ¶¶ [0023]-[0024], resources in a core cloud are provisioned for the UE [partitioning cloud computing resources to create a personal cloud] based on the UE profile – “profile controller 145 may issue (at 3) a request to provision resources, of core cloud 115, to cSON management device 140, for UE 120. cSON management device 140 may manage and provision resources in core cloud 115 by instantiating and configuring different virtualized network equipment (e.g., CU, SMF, AMF, and/or UPF) on core cloud 115 resources in order to provide different mobility management, session management, access management, radio resource management, control plane and/or user plane functionalities, and/or supplemental services from core cloud 115.”) to thereby provide on-demand access to content or services in the personal cloud of the cloud computing environment to the device over the 5G network (See Yang Fig. 7 and ¶ [0076] regarding arrangement of core cloud in a 5G network).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Azizi, Murphy and Yang to teach dynamically partitioning cloud resources based on a time of day to “provide distributed resource management for localizing and/or centralizing different functionalities and services that are provided by a wireless network. The distributed resource management may be used to provide differentiated services in the wireless network in order to satisfy different access/service requirements associated with different user equipment (“UEs”) or different services requested by the UEs.” Yang ¶ [0012]. See also Yang  ¶ [0013], “The distributed resource management may include managing and provisioning resources that are located in a core cloud of the wireless network”. Furthermore, this is merely combining prior art elements (provisioning resources in 5G according to profiles) according to known methods (utilizing cloud technology) to yield predictable results (providing/provisioning cloud resources in 5G according to user profiles to enhance flexibility of the system). MPEP 2143(I).

Azizi, Murphy and Yang teach all the limitations of claims 9-11 and 13 as asserted above with regard to claims, 2-4 and 6, respectively. 

Azizi, Murphy and Yang teach all the limitations of claim 12 as asserted above with regard to claim 3. 

Regarding claim 15, Azizi teaches a system for allocating resources in a cloud computing environment, the system comprising: a memory; a processor in communication with the memory, the processor operable to execute software modules, the software modules comprising: a registration module configured to: receive, by a 5G network (Azizi ¶¶ [1237]-[1238], network slicing in a 5G network is taught here), a registration request from a device associated with a user (Azizi Fig. 73, registration request 7304 is transmitted by the terminal device and is received by the network access node & ¶ [0900], “terminal device 1502 may register with network access node 2002 in 7304 to request that network access node 2002 assume connection continuity services for terminal device 1502), wherein the device associated with user is a wireless mobile device (Azizi ¶ [0900], terminal device communicates via a radio access network and is therefore a wireless move device; see also ¶¶ [1237]-[1238] regarding 5G), and connect the device to the 5G network (Azizi ¶ [0903], device receives data from the network and is therefore connected to it; see also ¶¶ [1237]-[1238] regarding 5G); a profile module configured to: collect, from the device, data related to the device, wherein the data related to the device includes a location of the device (Azizi ¶ [1264], manager application determines a usage profile based on location of terminal device), and characteristics of use of the device with the 5G network (Azizi ¶ [1264], profile is determined based on usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G), and create, by a computing device associated with the 5G network, a device service profile of the device based at least in part on the location of the device and the characteristics of use of the device with the 5G network (Azizi ¶ [1264], manager application determines a usage profile based on device location and usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); and a partitioning module configured to: dynamically partition computing resources within the computing environment (Azizi ¶ [0303], “The network access node may interface with an underlying communication network (e.g., a core network) that may provide a terminal device with data including voice, multimedia (e.g., audio/video/image), internet and/or other web-browsing data, etc., or provide access to other applications and services, e.g., using cloud technologies.”; see also Fig. 72, cloud services 7204 and ¶ [0887]) for the device based on the device service profile (Azizi ¶ [1280], a network slice is dynamically assigned to a terminal device based on the usage profile), and a time-of-day in the location of the device (Azizi ¶¶ [1264] & [1280], usage profile is determined based on what times a particular application is used and a network slice is dynamically assigned to a terminal device based on the usage profile – therefore the resources are dynamically partitioned based on a time-of-day), to thereby provide on-demand access to content or services in the cloud computing environment to the device over the 5G network (Azizi ¶ [1280], a network slice is dynamically assigned to a terminal device based on the usage profile; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G).
Although Azizi teaches a user device collecting data related to the user device, Azizi does not teach this collection and profile creation being done by another device such as a base station. Azizi furthermore does not explicitly teach the underlined elements of this limitation: dynamically partitioning cloud computing resources within the cloud computing environment to create a personal cloud on a per device basis for the device based on the device service profile and a time-of-day in the location of the device to thereby provide on-demand access to content or services in the personal cloud of the cloud computing environment to the device over the 5G network. See the paragraph preceding this one for an explanation of how Azizi teaches the various elements not underlined above. 
However, in analogous art of utilizing 5G networks (Murphy ¶¶ [0005]-[0006]), Murphy teaches offloading user device functions to a base station (Murphy ¶ [0200], the base station can offload computational resource from the user devices to reduce power usage at the user devices, furthermore, Murphy teaches that the base station can act as a centralized storage device).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Azizi and Murphy to teach offloading functions of the user device to a base station to “reduce power usage at the user devices”. Murphy ¶ [0200].
Murphy does not explicitly teach partitioning cloud computing resources to create a personal cloud.
However, Yang teaches dynamically partitioning cloud computing resources within the cloud computing environment to create a personal cloud on a per device basis for the device based on the device service profile (Yang Fig. 1 & ¶ [0022], profile associated with UE [device profile] is obtained from the UE; see also ¶¶ [0023]-[0024], resources in a core cloud are provisioned for the UE [partitioning cloud computing resources to create a personal cloud] based on the UE profile – “profile controller 145 may issue (at 3) a request to provision resources, of core cloud 115, to cSON management device 140, for UE 120. cSON management device 140 may manage and provision resources in core cloud 115 by instantiating and configuring different virtualized network equipment (e.g., CU, SMF, AMF, and/or UPF) on core cloud 115 resources in order to provide different mobility management, session management, access management, radio resource management, control plane and/or user plane functionalities, and/or supplemental services from core cloud 115.”) to thereby provide on-demand access to content or services in the personal cloud of the cloud computing environment to the device over the 5G network (See Yang Fig. 7 and ¶ [0076] regarding arrangement of core cloud in a 5G network).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Azizi, Murphy and Yang to teach dynamically partitioning cloud resources based on a time of day to “provide distributed resource management for localizing and/or centralizing different functionalities and services that are provided by a wireless network. The distributed resource management may be used to provide differentiated services in the wireless network in order to satisfy different access/service requirements associated with different user equipment (“UEs”) or different services requested by the UEs.” Yang ¶ [0012]. See also Yang  ¶ [0013], “The distributed resource management may include managing and provisioning resources that are located in a core cloud of the wireless network”. Furthermore, this is merely combining prior art elements (provisioning resources in 5G according to profiles) according to known methods (utilizing cloud technology) to yield predictable results (providing/provisioning cloud resources in 5G according to user profiles to enhance flexibility of the system). MPEP 2143(I).

Azizi, Murphy and Yang teach all the limitations of claims 16-17 and 19 as asserted above with regard to claims, 2, 4 and 6, respectively. 

Azizi, Murphy and Yang teach all the limitations of claim 18 as asserted above with regard to claim 3. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Azizi (Pub. No. US 2019/03464492 A1) in view of Murphy (Pub. No. US 2020/0186607 A1) in view of Yang (Pub. No. US 2019/0372837 A1) and further in view of Stawiarski (Pub. No. US 2021/0266762 A1).

Regarding claim 7, Azizi, Murphy and Yang teach the method of claim 1. Azizi furthermore teaches creating, by the computing device associated with the 5G network, a device service profile for a device based at least in part on user preferences of a user associated with the device and characteristics of use of the device with the 5G network (Azizi ¶ [1264], manager application determines a usage profile based on device location and usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); and dynamically partitioning computing resources within the cloud computing environment for the device based on the device service profile to thereby provide on-demand access to content or services in the cloud computing environment to the device over the 5G network (Azizi ¶ [1280], a network slice is dynamically assigned to a terminal device based on the usage profile; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G).
Azizi and Murphy do not explicitly teach partitioning cloud computing resources to create a personal cloud, and a group device service profile for a group of devices.
However, Yang teaches partitioning cloud computing resources to create a personal cloud (Yang Fig. 1 & ¶ [0022], profile associated with UE [device profile] is obtained from the UE; see also ¶¶ [0023]-[0024], resources in a core cloud are provisioned for the UE [partitioning cloud computing resources to create a personal cloud] based on the UE profile – “profile controller 145 may issue (at 3) a request to provision resources, of core cloud 115, to cSON management device 140, for UE 120. cSON management device 140 may manage and provision resources in core cloud 115 by instantiating and configuring different virtualized network equipment (e.g., CU, SMF, AMF, and/or UPF) on core cloud 115 resources in order to provide different mobility management, session management, access management, radio resource management, control plane and/or user plane functionalities, and/or supplemental services from core cloud 115”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Azizi, Murphy and Yang to teach dynamically partitioning cloud resources based on a profile to “provide distributed resource management for localizing and/or centralizing different functionalities and services that are provided by a wireless network. The distributed resource management may be used to provide differentiated services in the wireless network in order to satisfy different access/service requirements associated with different user equipment (“UEs”) or different services requested by the UEs.” Yang ¶ [0012]. See also Yang  ¶ [0013], “The distributed resource management may include managing and provisioning resources that are located in a core cloud of the wireless network”. Furthermore, this is merely combining prior art elements (provisioning resources in 5G according to profiles) according to known methods (utilizing cloud technology) to yield predictable results (providing/provisioning cloud resources in 5G according to user profiles to enhance flexibility of the system). MPEP 2143(I).
Yang does not explicitly teach a group device service profile for a group of devices.
However, in analogous art of 5G Stawiarski teaches a group device service profile for a group of devices (Stawiarski ¶ [0032], group service profiles for devices are taught here).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Azizi, Murphy, Yang and Stawiarski to teach grouping devices for the sake of partitioning service because this is merely combining prior art elements (slicing based on a device profile) according to known methods (grouping devices with similar use characteristics to create a group service profile) to yield predictable results (facilitating providing consistent services to UE with similar use characteristics). 

Azizi, Murphy, Yang and Stawiarski teach all the limitations of claims 14 and 20 as asserted above with regard to claim 7. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.P.T./Examiner, Art Unit 2456      

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        5/17/2022